—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered May 17, 2000, convicting *236him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court breached the plea agreement by directing him to pay restitution is unpreserved for appellate review (see, People v Dubois, 252 AD2d 505; People v Taylor, 245 AD2d 398; People v Jackson, 227 AD2d 644). In any event, the contention is without merit. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.